Case 18-1249\§1}%£“1{1(1{533.341<@1€&:¥1¢191&8 Page 1 of 1
FOR THE DISTRICT or DELAWARE

t/`JJ

lN RE: CASE NO. 13-12491
PROMISE HEALTHCARE GROUP, LLC §
DEBTORS(S), § CHAPTER 11

NOTICE OF APPEARANCE. AND RE()UEST
FOR SERVICE OF NOTICES AND PLEADINGS

PLEASE TAKE NOTICE that the undersigned hereby enters an appearance on behalf of:
DALLAS COUNTY

secured creditor(s) in the above-referenced proceedings The undersigned hereby requests notice and copies of all motions notices1
reports, briefs, applications, adversary proceedings, proposed orders, confirmed copies of orders, any proposed disclosure statement
or plan of reorganization that has been filed with the court1 any other documents or instruments filed in the above-referenced
proceedings and any other matter in Which notice is required pursuant to l l U.S.C. Sec. l 109(b) and Banl<ruptcy Rules 2002(3) and
(b), 3017(a), and 9013 of the Federal Rules of Bankruptcy Procedure.

Copies should be mailed to the secured creditor(s) in care of the undersigned at the address set forth below.

Certiiicate of Service

\
I do hereby certify that on l cl day of hi 530 3 mh,’v 12018, a copy of the above and foregoing has been this date served

electronically or mailed to the parties listed below:

STUART l\/l. BROWN DAVID L. BUCHBINDER

DLA PIPER LLP (US) OFFICE OF THE U.S. TRUSTEE
1201 NORTH MARKET STREET SUlTE 1. CALEB BOGGS FEDERAL BLDG.
2100 SUITE 2207

WILMINGTON, DE 19801 WILMINGTON, DE 19801

LINEBARGER GOGGAN BLAlR & SAMPSON, LLP
2777 N_ Stemmons Freevvay

Suite 1000

DALLAS, TX 75207

Telephone: (214) 880-0089

Facsimile: (469) 221-5003

Email: dallas.bankruptcy@publicans.com

\

Elizabeth Weller
SBN: 00785514 TX

